Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
In view of the appeal brief filed on 11/30/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 – 7, 9, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Lin et al. (US Pub. No. 2014/0061888 A1; hereinafter Lin ‘888).

Regarding claim 1, Lin ‘888 teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, a microelectronic device (100, “Examples of the various microelectronic elements that may be formed in the semiconductor substrate include transistors ( e.g., metal oxide semiconductor field effect transistors 
a die (120; ¶ [0009]);
an input/output (I/O) terminal (123; ¶ [0011]) on the die (120); 
a dielectric layer (145; ¶ [0018] 󠇆󠇆 131, 132; ¶ [0013]) in direct contact with (“ In some embodiments, molding layer 145 also acts as an underfill (UF) and fills a space between die 120 and interconnecting structure”; ¶ [0018]) the die (120); and
a pillar (P1, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211, which may acts as a diffusion barrier layer between contacts 133, 134 with contacts 135 and a plating-enabling layer.”; ¶ [0016] 󠇆󠇆 “contacts 135 include a conductive layer 208 and a barrier layer 205”¶ [0017]; see Fig. 1A annotated by Examiner) electrically coupled to (¶¶ [0010], [0014], [0016], [0017]) the I/O terminal (123), 
the pillar (P1) being electrically conductive (“contacts 135 are connected to metal lines 136, which provide electrical connections between bonded structures 125, 124, and 126”; ¶ [0016]), 
the pillar (P1) extending from the I/O terminal (123), through the dielectric layer (145, 131, 132), to an exterior (100’; see Fig. 1A annotated by Examiner) of the microelectronic device (100), 

a column (124, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014]) electrically coupled to (“… contacts 135 are connected to metal lines 136, which provide electrical connections between bonded structures 125, 124, and 126.  Metal lines 136 functions as a redistribution layer (RDL) and enables fan-out connection of die 120, which allows electrical connections beyond the edges (or boundaries) of die 120”; ¶ [0016]) the I/O terminal (123), 
the column (124) being electrically conductive (“… contacts 135 are connected to metal lines 136, which provide electrical connections between bonded structures 25, 124, and 124”; ¶ [0016]); and
a head (135; ¶ [0014]) electrically coupled to (“contacts 135 are connected to metal lines 136, which provide electrical connections between bonded structures 125, 124, and 126.”; ¶ [0016]) the column (124) at an opposite end of the column (124) from the I/O terminal (123), 
the head (135) being electrically conductive (“… contacts 135 include a conductive layer 208 and a barrier layer 205.”; ¶ [0017] 󠇆󠇆 “The barrier layer 205 is a conductive layer and prevents the diffusion of copper deposited to fill openings 204”; ¶ [0021]), 
the head (135) extending laterally past the column (124) in at least one lateral direction (X; see Fig. 1A annotated by Examiner), 
wherein the dielectric layer (145, 131, 132) extends from the die (120) to the head (135).

    PNG
    media_image1.png
    823
    1263
    media_image1.png
    Greyscale

FIG. 1A of LIN ‘888
Regarding claim 2, Lin ‘888 teaches every limitation as applied in claim 1.  Lin ‘888 further teaches, wherein the dielectric layer (145, 131, 132, “The material for each of dielectric layers 131 and 132 may be selected from photo-definable solder resists ….”; ¶ [0013]) includes photosensitive polymer material (“passivation layer 203 is a photo-sensitive polymer and can be patterned without a photoresist layer”; ¶ [0020]).

Regarding claim 3, Lin ‘888 teaches every limitation as applied in claim 1. Lin ‘888 further teaches, wherein:
the dielectric layer (145, 131, 132) includes a column trench sublayer (131) which laterally surrounds the column (124) and a head trench sublayer (132) which laterally surrounds the head (135);
includes copper (“The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “… the conductive layer 214 includes copper, aluminum, copper alloy, or other mobile conductive materials.”; ¶ [0024] 󠇆󠇆 “In some embodiments, the UBM layer 211, the conductive layer 214, and the optional protective layer 215 form contacts 133 and 134.”; ¶ [0025]); and 
the head (135) includes copper (“contacts 135 include a conductive layer 208
and a barrier layer 205”; ¶ [0017] 󠇆󠇆 “The conductive layer 208 is made of copper or a copper alloy in some embodiments”; ¶ [0022]).

Regarding claim 4, Lin ‘888 teaches every limitation as applied in claim 1 and claim 3. Lin ‘888 further teaches, wherein the column (124) includes a column liner (211, “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211”; ¶ [0016] 󠇆󠇆 “the UBM layer 211 includes a diffusion barrier layer and a seed layer.”; ¶ [0023]) which is electrically conductive (“The diffusion barrier layer may be made of Ta, TaN, Ti, TiN, or combinations thereof.”; ¶ [0023]), extending around a lateral boundary of the column (124), and 
the head (135) includes a head liner (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) which is electrically conductive (“The barrier layer 205 is a conductive layer and prevents the diffusion of copper deposited to fill openings 204”; ¶ [0021]), extending around a lateral boundary of the head (135).

Regarding claim 5, Lin ‘888 teaches every limitation as applied in claim 1 and claim 3. Lin ‘888 further teaches, wherein the pillar (P1) includes a pillar liner (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017] 󠇆󠇆 211, “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211”; ¶ [0016]) which is electrically conductive (“The barrier layer 205 is a conductive layer and prevents the diffusion of copper deposited to fill openings 204”; ¶ [0021] 󠇆󠇆 (“… the UBM layer 211 includes a diffusion barrier layer and a seed layer …. The diffusion barrier layer may be made of Ta, TaN, Ti, TiN, or combinations thereof. The seed layer is made of a material for enabling later deposition of a conductive layer.”; ¶ [0023]), extending around a lateral boundary of the column (124) and around a lateral boundary of the head (135).

Regarding claim 6, Lin ‘888 teaches every limitation as applied in claim 1. 
Lin ‘888 further teaches, wherein the pillar (P1) includes a barrier layer (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) on the head (134), the barrier layer (205) including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc (“… the barrier layer 205 is made of Ti.”; ¶ [0021]).

Regarding claim 7, Lin ‘888 teaches every limitation as applied in claim 1. Lin ‘888 further teaches, wherein the pillar (P1) includes a solder layer (140; ¶ [0032]) on the head (135), 


Regarding claim 9, Lin ‘888 teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, a method of forming (“FIGS. 2A-2G are cross-sectional views of a sequential process flow of forming interconnecting structure 130”; ¶ [0020] 󠇆󠇆 “FIGS. 3A-3H are cross-sectional views of a sequential process flow of forming a package 100, in accordance with some embodiments”; ¶ [0027]) a microelectronic device (100, “Examples of the various microelectronic elements that may be formed in the semiconductor substrate include transistors ( e.g., metal oxide semiconductor field effect transistors (MOSFET), complementary metal oxide semiconductor (CMOS) transistors, bipolar junction transistors (BJT), high voltage transistors, high frequency transistors, p-channel and/or n-channel field effect transistors (PFETs/NFETs), etc.); resistors; diodes; capacitors; inductors; fuses; and other suitable elements.”; ¶ [0009]󠇆), comprising: 
obtaining a die (120; ¶ [0009]) having an input/output (I/O) terminal (123; ¶ [0011]); 
forming a dielectric layer (145; ¶ [0018] 󠇆󠇆 131, 132; ¶ [0013]) in direct contact with (“In some embodiments, molding layer 145 also acts as an underfill (UF) and fills a space between die 120 and interconnecting structure”; ¶ [0018]) the die (120); and
forming a pillar (P1, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “In some embodiments, contacts 133 and 134 include an under bump see Fig. 1A annotated by Examiner), extending from the I/O terminal (123), through the dielectric layer (145, 131, 132), to an exterior (100’; see Fig. 1A annotated by Examiner) of the microelectronic device (100), wherein forming the pillar (P1) includes:
forming a column  (124, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014]) for the pillar (P1); and 
forming a head (135; ¶ [0014]) electrically coupled to (“contacts 135 are connected to metal lines 136, which provide electrical connections between bonded structures 125, 124, and 126.”; ¶ [0016]) the column (124) at an opposite end of the column (124) from the I/O terminal (123), so that the head (135) extends laterally past the column (124) in at least one lateral direction (X; see Fig. 1A annotated by Examiner), and so that the dielectric layer (145, 131, 132) extends from the die (110) to the head (135).

Regarding claim 15, Lin ‘888 teaches every limitation as applied in claim 9.
Lin ‘888 further teaches, wherein forming the dielectric layer (145, 131, 132) includes an additive process (“FIGS. 2A-2G are cross-sectional views of a sequential process flow of forming interconnecting structure 130, in accordance with some embodiments…. a passivation layer 203 is formed and patterned to form contact openings 204”; ¶ [0020] 󠇆󠇆 “After contact openings 204 are formed, a barrier layer 205 is formed to cover exposed surfaces of passivation layer 203”; ¶ [0021] 󠇆󠇆 “… another disposes dielectric material (¶¶ [0020], [0023]) on the die (110) to form at least a portion of the dielectric layer (145, 131, 132).

Regarding claim 18, Lin ‘888 teaches every limitation as applied in claim 9. Lin ‘888 further teaches, wherein forming the pillar (P1) includes an additive process (“Connectors 119, such as solder bumps or solder balls, are attached to contacts 118.”; ¶ [0010] 󠇆󠇆 “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124…. interconnecting structure 130 has contacts 135 bonding with connecting elements 140 ….”; ¶ [0014]  󠇆) which disposes electrically conductive material (¶¶ [0010], [0016], [0017]) on the die (101) to form at least a portion of the pillar (P1).

Regarding claim 20, Lin ‘888 teaches every limitation as applied in claim 9. 
Lin ‘888 further teaches, wherein forming the pillar (P1) includes forming a barrier layer (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) on the head (134), the barrier layer (205) including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc (“… the barrier layer 205 is made of Ti.”; ¶ [0021]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2014/0061888 A1; hereinafter Lin ‘888) in view of Kuo et al. (US Pub. No. 2013/0270699 A1; hereinafter Kuo).
Regarding claim 8, Lin ‘888 teaches every limitation as applied in claim 1. 

Kuo however in a similar field of endeavor teaches, (Figs. 1 – 7; ¶¶ [0001] – [0005], [0010] – [0030] and [0041] – [0045]; not all figures reproduced below), for example, wherein the pillar (724’; see Fig. 7 annotated by Examiner) includes a portion of a seed layer (210; ¶ [0021]) located between the column (724”; see Fig. 7 annotated by Examiner) and the I/O terminal (102, “… the conductive traces 102 represent an electrical connection to electrical circuitry formed on the substrate 100, an electrical connection to a through-substrate via, a redistribution line, and/or the like”; ¶ [0015]) which is electrically coupled to the column (724”), the seed layer (210) being electrically conductive (“The seed layer 210 is a thin layer of a conductive material that aids in the formation of a thicker layer during subsequent processing steps”; ¶ [0021]).
Kuo’s seed layer of the pillar can be added to the pillar of Lin ‘088’s.  The combination teaches the limitation wherein the pillar includes a portion of a seed layer located between the column and the I/O terminal which is electrically coupled to the column, the seed layer being electrically conductive.

    PNG
    media_image2.png
    601
    1012
    media_image2.png
    Greyscale

FIG. 7 of KUO
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Lin ‘888 by adding the seed layer between the I/O terminal and the column as disclosed by Kuo as one of ordinary skill would recognize that the seed layer aids in the formation of a thicker layer during subsequent processing steps (¶ [0021]; Kuo); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2014/0061888 A1; hereinafter Lin ‘888) in view of Pai et al. (US 2016/0093546 A1; hereinafter Pai).

Regarding claim 19, Lin ‘888 teaches every limitation as applied in claim 9. 
Lin ‘888 further teaches; wherein forming the dielectric layer (145, 131, 132) includes disposing dielectric material (¶¶ [0020], [0023])  on the die (120) around the pillar (P1).

Pai however in a similar field of endeavor teaches, (Figs. 3A – 3D; ¶¶ [0001] – [0024], [0027], [0029] – [0030], [0052] – [0060] and [0084] – [0086]; not all figures reproduced below), for example, wherein forming the dielectric layer (21, “… dielectric bodies ….”; ¶ [0056] 󠇆󠇆 31, “… insulation protection layer ….”; ¶ [0057]) includes disposing dielectric material (“… the dielectric bodies 21 are made of, but not limited to a molding compound, a prepreg, or a photosensitive dielectric layer….”; ¶ [0035] as evidenced by ¶ [0054] 󠇆󠇆 “… insulation protection layer ….”; ¶ [0057]) on the die (20, carrier) around the pillar (30A; see Fig. 3C annotated by Examiner) and using a press mold process (“… the insulation protection layers 31 are pressed on the dielectric bodies 21 ….”; ¶ [0057]) to mold the dielectric layer (21, 31).

    PNG
    media_image3.png
    518
    1025
    media_image3.png
    Greyscale

FIG. 3C of PAI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming the dielectric layer as disclosed by Lin ‘888 by substituting the method of forming the dielectric layer as .  

Allowable Subject Matter
Claims 10 - 14 and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: a method of forming a microelectronic device, wherein forming the dielectric layer includes forming a column trench sublayer on the die, the column trench sublayer having a column trench which exposes the I/O terminal; and forming the column includes:


forming a column layer on the column liner, so that the column layer fills the column trench and extends over the column trench sublayer adjacent to the column trench; and
removing the column layer and the column liner from over the column trench sublayer adjacent to the column trench as recited in claim 10; further,
wherein forming the pillar includes:
forming a plating mask on the seed layer, the plating mask including a column opening which exposes the seed layer;
forming the column in the column opening by a plating process;
removing the plating mask; and
removing the seed layer where exposed by the column as recited in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US Pub. No. 2011/0183464 A1)
Castro (US Pub. No. 2010/0148374 A1)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818    

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818